Title: From Alexander Hamilton to Jeremiah Wadsworth, 16 June 1797
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


New York June 16. 1797
My Dear Sir
This will be delivered to you by Mr. John Lytton a kinsman of mine. He was born to a handsome fortune—but adversity in Trade has ruined him, insomuch that he is under the necessity of endeavouring to protect himself from too severe creditors by taking whatever benefit the laws of Connecticut will allow him. As he is a worthy man (besides being my relation) I recommend him to your advice and good offices. He will be glad to find employment as a Clerk, till he can obtain a discharge, and as he has been regularly bred to business and writes a good hand I have no doubt he would give satisfaction. If you can recommend him to employment you will oblige me. I am under obligations to a part of his family which interest me the more in his affairs. When discharged I must endeavour to bring him forward into some line of business to which he is adapted.
Yrs. truly
A Hamilton
